   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES                         MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION

This document relates to Civil File Nos.
17-2832, 17-4613, 17-4614, 17-4615,
17-4616, 17-4617, 17-4618, 17-4619,
17-4622, 17-4943, 17-4944, 17-4945,
17-4947, 17-5046, 18-1562, 18-1565,
18-1572, 18-1573


            BRIEF SUPPORTING MOTION TO COMPEL DEPOSITION OF
          NANCY J. MOORE AND ADD ONE WEEK TO BRIEFING SCHEDULE


      Proposed Intervenors1 ask the Court to allow them to take a remote video

deposition of the expert witness whose declaration testimony forms the basis of the

Motion to Disqualify Counsel and Require Corrective Notice [ECF 634] filed by

Defendant CenturyLink and its Operating Companies (“CenturyLink”), and to add

one week to Proposed Intervenors’ time to respond to that motion.

      CenturyLink bases its refusal to produce the expert, Professor Nancy J. Moore,

on an untenable reading of Rule 26, insisting that because Professor Moore will not

be testifying at a “trial,” her opinions are not subject to cross-examination under

Rule 26. But since motions to disqualify counsel are never decided at trial,



      1
             “Proposed Intervenors” are Keisha Covington, Daniel Sokey, Tiffany
Van Riper, James Watkins, Jaclyn Finafrock, and Kelly Johnson.
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 2 of 11




CenturyLink’s view of Rule 26 would mean that there could never be cross-

examination of expert opinions supporting disqualification motions. The Court

should not embrace such a position.

      The stakes are high for Proposed Intervenors, who have a strong interest in

exercising their rights to test the bases of Professor Moore’s opinions via deposition.

Allowing the deposition would also allow the Court to decide the motion based on a

fully developed record.


                                        FACTS

      CenturyLink filed its motion to disqualify Keller Lenkner LLC on the evening

of April 7, 2020. The next day, counsel for Proposed Intervenors emailed counsel

for CenturyLink to say that he thought that noticing the motion as a non-dispositive

motion even though it sought injunctive relief was contrary to the Local Rules, and

that attempting to require a response in seven days was unreasonable.2 In that

communication, Proposed Intervenors’ counsel noted that they intended to notice a

deposition of Professor Moore.3 In a phone call later that day, the two sides’ counsel

discussed the appropriate deadline for a response to the motion to disqualify and

also discussed Proposed Intervenors’ request for a deposition of Professor Moore.4




      2
             Declaration of Warren Postman (“Postman Decl.”), ¶ 2.
      3
             Postman Decl., ¶ 3.
      4
             Postman Decl., ¶ 4.

                                          2
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 3 of 11




CenturyLink’s counsel said that he was not sure whether they would agree to a

deposition, but would check.5

      Proposed Intervenors’ counsel followed up regarding the deposition on

Monday, April 13, and both sides’ counsel spoke by phone. CenturyLink’s counsel

laid out a potential framework for Professor Moore’s deposition in which

(1) CenturyLink would get any documents that Proposed Intervenors’ counsel

would use in advance, (2) CenturyLink would get to depose Proposed Intervenors’

expert (if any), and (3) CenturyLink would get to see Proposed Intervenors’ expert’s

report before Professor Moore was deposed.6 But CenturyLink’s counsel said that

he was not sure whether his client would agree.7 Proposed Intervenors’ counsel

asked that CenturyLink’s counsel get back to them with his client’s position.8

      A week later, on Monday, April 20, in response to another follow-up email

from Proposed Intervenors’ counsel, CenturyLink’s counsel stated that CenturyLink

would not agree to a deposition of Professor Moore.9 The next day, Proposed

Intervenors’ counsel served CenturyLink’s counsel with a deposition notice for

Professor Moore, noting the deposition for Friday, May 1.10 CenturyLink’s counsel



      5
             Postman Decl., ¶ 5.
      6
             Postman Decl., ¶ 6.
      7
             Postman Decl., ¶ 7.
      8
             Postman Decl., ¶ 8.
      9
             Postman Decl., ¶ 9.
      10
             Postman Decl., ¶ 10.

                                          3
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 4 of 11




then reiterated the company’s position, saying that “we do not intend to produce

Professor Moore for deposition.”11 On Wednesday, April 22, Proposed Intervenors’

counsel served notice of a subpoena for Professor Moore’s testimony and

documents and asked CenturyLink’s counsel whether they would accept service of a

subpoena.12 Just this afternoon, CenturyLink’s counsel agreed to treat emailing of

the subpoena to CenturyLink’s counsel as the equivalent of personal service and

agreed not to assert any objection based on lack of personal service on Professor

Moore.13

      Proposed Intervenors have retained Greene Espel PLLP as co-counsel for the

limited purpose of responding to the motion to disqualify. Greene Espel has asked

CenturyLink’s counsel to agree that, if the Court is willing, Proposed Intervenors

may have one additional week (moving the due date from May 6 to May 13, 2020) to

file their response to the motion to disqualify. CenturyLink has not yet responded to

that request.14




      11
             Declaration of Samuel J. Clark (“Clark Decl.”), Ex. A.
       12
             Clark Decl., Ex. B. This exhibit contains the subpoena (and document
rider) for which Proposed Intervenors asked CenturyLink to accept service.
       13
             Clark Decl., Ex. C. (4-24-20 McNab correspondence to Clark).
       14
             Clark Decl., ¶ 2.

                                          4
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 5 of 11




                                     ARGUMENT

      This motion asks the Court to (A) order Professor Moore’s deposition to go

forward and (B) add one week to the briefing schedule on CenturyLink’s motion to

disqualify Keller Lenkner LLC [ECF 634].

      A.     The Court should order Professor Moore’s deposition to go
             forward.

      As the Court well knows, Rule 26 provides for broad discovery. As the Eighth

Circuit has noted, “[t]he rules for depositions and discovery are to be accorded a

broad and liberal treatment.” Credit Lyonnais, S.A. v. SGC Int'l, Inc., 160 F.3d 428, 430

(8th Cir. 1998) (internal citations omitted). A remote video deposition of Professor

Moore—on whom CenturyLink’s motion to disqualify relies heavily—meets

Rule 26’s standard. In objecting to Professor Moore’s deposition, CenturyLink has

not asserted any privilege, contested the relevance of Professor Moore’s opinions15

or the importance of the issues at stake, or claimed that the remote video deposition

would somehow be disproportional to the case’s needs. CenturyLink has now

submitted two declarations from its expert seeking to disqualify a law firm, Keller

Lenkner, that thousands of people have chosen to represent them. This Court



      15
              Lest there be any doubt as to relevance, Professor Moore has been
clear about what her role is: she has been “asked to render opinions concerning
ethical issues arising from Keller Lenkner’s joint representation of tens of thousands
of purported CenturyLink customers with respect to their potential claims against
CenturyLink.” (Moore Decl. [ECF 511], ¶ 3.) Her opinions, therefore, go to the heart
of CenturyLink’s motion to disqualify.

                                           5
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 6 of 11




should permit Proposed Intervenors to depose that expert. Any other outcome

would be highly prejudicial to Keller Lenkner’s ability to defend its reputation and

to Greene Espel’s ability to oppose CenturyLink’s motion on behalf of Proposed

Intervenors.

      Much is at stake here. CenturyLink’s motion to disqualify seeks an

adjudication of many people’s rights to choose their own counsel, and, in so doing,

repeatedly cites to Professor Moore’s declaration. As the Court shall see when

Proposed Intervenors respond to that motion, many of the factual assumptions that

Professor Moore was asked to make are simply not true. Professor Moore’s

assumptions, and their import, should be tested via deposition and the pre-

deposition production of her documents in connection with this case.

      Proposed Intervenors are not unique in seeking to depose an opposing

party’s expert in connection with a motion to disqualify. See, e.g., Esser v. A.H. Robins

Co., 537 F. Supp. 197, 198 (D. Minn. 1982) (Alsop, J.) (“On September 29, 1980,

defendant A. H. Robins . . . filed a motion to disqualify the Cloutier firm as counsel for

plaintiffs. Various discovery was conducted with regard to the disqualification

motion, and the matter was argued and submitted to the court on June 3, 1981.”).

Courts faced with motions to disqualify have hardly even stopped to comment on

whether depositions were proper or necessary. See, e.g., In re Raymond Prof’l Grp.,

Inc., 420 B.R. 448, 470 (Bankr. N.D. Ill. 2009) (resolving, in the context of a motion to




                                            6
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 7 of 11




disqualify, a dispute over which party would “pay the fees associated with the

depositions of” expert witnesses).

      The fact that parties need the opportunity to test the assumptions and

analysis of testifying experts through depositions is routinely taken as a given by

federal courts. See, e.g., Pakootas v. Teck Cominco Metals, Ltd., No. CV-04-256-LRS,

2011 WL 13113380, at *1 n.1 (E.D. Wash. July 7, 2011) (noting that “the areas a

regular expert would legitimately be expected to testify at deposition concerning his

expert report” include “facts or data and assumptions the party’s attorney provided

and the expert considered in forming his opinions”). Indeed, the most frequent

method for discovering the work of expert witnesses is by deposition. See Johnson v.

Mead Johnson & Co., Civil No. 11–225 (JNE/LIB), 2012 WL 12894473, at *6 (D. Minn.

May 21, 2012).

      A party’s right to test a testifying expert’s facts, data, and assumptions has

deep roots in multiple Federal Rules of Evidence and Civil Procedure, including Rule

of Evidence 702(b) (allowing the testimony of expert witnesses when the witness’s

testimony “is based on sufficient facts or data”) and Rule of Civil Procedure

26(b)(4)(C)(iii) (providing that “assumptions that the party’s attorney provided and

that the expert relied on in forming the opinions to be expressed” are discoverable).

Moreover, it is “up to the opposing party” to ensure that the Federal Rules’

requirements are satisfied by “examin[ing] the factual basis for the [expert’s]

opinion in cross-examination.” Children’s Broad. Corp. v. Walt Disney Co., 357 F.3d

                                           7
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 8 of 11




860, 865 (8th Cir. 2004) (internal citations omitted). If Proposed Intervenors are

not permitted to depose Professor Moore, they will be deprived of this opportunity.

Such a result would be deeply contrary to the letter and spirit of the rules governing

the preparation and submission of expert opinions.

      By contrast, CenturyLink’s reasons for objecting to a deposition are lacking.

Although discovery has been stayed in the class action, CenturyLink is the party that

has created the need for limited discovery in this situation. CenturyLink says that

the deposition is not permitted by Rule 26(b)(4)(A) (allowing depositions of “any

person who has been identified as an expert whose opinions may be presented at

trial”), because Professor Moore is not presenting opinions at a “trial.”16 Professor

Moore has, however, presented her opinions to the trial court in connection with a

motion that could functionally be dispositive for many people who do not care to

participate in the class settlement. She is a testifying expert, not a non-testifying

expert.

      Rule 26’s plain language and structure, as well as case law interpreting it, do

not support CenturyLink’s position. Rule 26(b)(4)(A) draws a distinction between


      16
             CenturyLink has also pointed to a May 2018 stay of discovery this
Court entered on the underlying litigation against CenturyLink [ECF 145]. Such a
stay should not be construed to apply to the limited purpose of taking the deposition
of an expert who has submitted declaration testimony about a motion to disqualify
counsel. The Court’s stay allowed discovery to proceed on issues necessary to
resolve pending motions—such as plaintiffs’ discovery on the issues of mandatory
arbitration and class-action waivers. The same reasoning would allow limited
discovery on CenturyLink’s motion to disqualify.

                                            8
   CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 9 of 11




testifying experts, whom opposing parties have a right to depose, and non-testifying

experts, who by default are not subject to discovery. Rule 26(b)(4)(A) does not

prevent the deposition of experts in proceedings where there will be no trial. See

Johnson, 2012 WL 12894473, at *6 (holding that Rule 26(b)(4) does not limit expert

discovery to only expert reports and noting that the Committee Notes to Rule 26

“state that ‘[t]he most frequent method for discovering the work of expert witnesses

is by deposition”). In fact, the term “expert” in Rule 26(b)(4)(A) refers to “those

persons who will testify under Rule 702 of the Federal Rules of Evidence with

respect to scientific, technical, and other specialized matters.” Fed. R. Civ. P. 26

advisory committee note. Professor Moore is testifying, of course, via declarations.

      CenturyLink’s cramped reading of Rule 26(b)(4)(A) would require the Court

to ignore the well-established principle that Rule 26(b) allows “a party to discover

the opinions of testifying and consulting experts through the use of depositions or

Interrogatories, subject to the limitations provided.” Olson v. Snap Prods., Inc., 183

F.R.D. 539, 542 (D. Minn. 1998) (Erickson, Mag. J.); see ADS Holdings, Inc. v. Fed. Ins.

Co., Civil No. 06-3715 ADM/AJB, 2007 WL 9735529, at *2 (D. Minn. Aug. 1, 2007)

(“During pre-trial discovery, parties must be able to discover not just an opposing

expert’s opinion, but also what facts the expert used or rejected in making his

determination.”) (citing Musselman v. Phillips, 176 F.R.D. 194, 200 (D. Md. 1997)).

      The Court should not embrace CenturyLink’s position that, because motions

to disqualify counsel are never resolved in a formal “trial,” expert opinions

                                            9
  CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 10 of 11




supporting such motions can never be cross-examined. The authorities cited above

make clear that this is not the law. Before deciding the rights of people who have

chosen Keller Lenkner to represent them, the Court would benefit from the results

of Professor Moore’s deposition.

      B.     The Court should add a week to the briefing schedule.

      Proposed Intervenors also seek a one-week extension to their May 6 deadline

to respond to the motion to disqualify. Within 24 hours of CenturyLink filing its

motion to disqualify, Proposed Intervenors’ counsel informed CenturyLink’s counsel

that they would seek to depose Professor Moore, and worked diligently through

multiple emails and phone conversations to avoid the need to bring this dispute to

the Court. But Proposed Intervenors now have no choice but to ask the Court to

resolve the issue, which in turn affects Proposed Intervenors’ ability to respond to

CenturyLink’s motion. With new co-counsel from Greene Espel recently joining the

case for the purpose of responding to the motion to disqualify, Proposed

Intervenors suggest that a May 13 deadline for responding to the motion is

reasonable and warranted given the unique circumstances present.


                                    CONCLUSION

      For the foregoing reasons, the Court should order that Professor Moore’s

deposition go forward and that one week be added to Proposed Intervenors’

deadline for responding to CenturyLink’s Motion to Disqualify Counsel and Require

Corrective Notice [ECF 634].
                                         10
  CASE 0:17-md-02795-MJD-KMM Document 679 Filed 04/24/20 Page 11 of 11




Dated: April 24, 2020.     GREENE ESPEL PLLP

                           s/ Samuel J Clark
                           Robert J. Gilbertson (# 22361X)
                           Samuel J. Clark (# 0388955)
                           Faris A. Rashid (# 0391508)
                           Virginia R. McCalmont (# 0399496)
                           222 South Ninth Street, Suite 2200
                           Minneapolis, MN 55402
                           Telephone: (612) 373-0830
                           Facsimile: (612) 373-0929
                           E-mail:       BGilbertson@GreeneEspel.com
                                         SClark@GreeneEspel.com
                                         FRashid@GreeneEspel.com
                                         VMcCalmont@GreeneEspel.com

                           and

                           Ashley C. Keller
                           Keller Lenkner LLC
                           150 N. Riverside Plaza, Suite 4270
                           Chicago, IL 60606
                           Telephone: (312) 741-5220
                           Facsimile: (312) 971-3502
                           E-mail:      ack@kellerlenkner.com

                           Warren Postman
                           Keller Lenkner LLC
                           1300 I Street, N.W., Suite 400E
                           Washington, DC 20005
                           Telephone: (202) 749-8334
                           E-mail:      wdp@kellerlenkner.com

                           Counsel for Proposed Intervenors and Movants
                           Keisha Covington, Daniel Sokey, Tiffany Van Riper,
                           James Watkins, Jaclyn Finafrock, and Kelly Johnson




                                   11
